Citation Nr: 0126394	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-16 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound of the left forearm, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from December 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, all pertinent medical evidence that has 
been identified has been obtained and considered by the RO.  
In his claim for increase of August 1998, the veteran advised 
the RO that he had included a statement from his private 
physician.  He also reported receiving treatment at the VA 
Medical Center in Temple, Texas and these records were 
obtained by the RO.  Records covering subsequent VA treatment 
of the veteran have also been obtained and added to the 
record.  The veteran was also afforded VA examinations in 
December 1998 and April 2000 in order to ascertain his level 
of disability.  He was also furnished a statement of the case 
in June 2000 and a supplemental statement of the case in July 
2001.  These statements listed the evidence considered, the 
applicable statutory and regulatory criteria and the reasons 
and bases for the RO's decision in his case.  

A review of the present record does not reflect a need for 
any additional evidentiary or procedural development 
including that under the VCAA or its implementing 
regulations, that would possibly benefit the veteran in the 
prosecution of his claim.  The Board finds that the duty to 
assist and notification requirements of the VCAA and its 
implementing regulations have been substantially satisfied.  

Since the appellate record is complete, further development 
would not serve any useful purpose.  Further, as there is no 
additional evidence identified that is relevant to the issue 
at hand, the Board is able to proceed with review of the 
veteran's claim at this time without prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, it is noted that the regulatory criteria for the 
evaluation of muscle injuries were amended, effective July 3, 
1997. 62 Fed. Reg. 30235-30240 (June 3, 1997).  Since the 
veteran's claim for increase was received after that date, 
the amended law will be applied herein.  However, the Board 
does note that these 1997 changes did not significantly 
affect the provisions of the diagnostic codes applicable 
herein.  The record also shows that the veteran has been in 
receipt of his 20 percent rating for the disability at issue 
since 1945 and that that rating is protected at the 20 
percent level under the provisions of 38 C.F.R. § 3.951(b).  
(2001).  

In a September 2000 rating decision, the RO denied the 
veteran's claim seeking entitlement to a total rating based 
on individual unemployability.  He was notified of this 
decision later in September 2000 and was provided his 
appellate rights.  However, according to records before the 
Board, the veteran has not filed a notice of disagreement.  
Accordingly, the issue is not before the Board at this time.  
38 U.S.C.A. § 7104 ( West 1991 & Supp. 2001).



FINDING OF FACT

Residuals of a shell fragment wound to the left (minor) 
forearm involve Muscle Groups VII and VIII and are productive 
of no more than moderate functional impairment of each muscle 
group, and no more than an aggregate moderately severe 
impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
residuals of a shell fragment wound to the left forearm are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4. 55, 
4.56, and Part 4, Diagnostic Codes 5307, 5308 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records show that the veteran, who is right-handed, 
sustained a shell fragment wound to the left (minor) forearm 
in mid-December 1944 while serving in combat in Europe.  
Debridement and ligation of a severed ulnar artery was 
accomplished on the day of the injury.  A x-ray study of the 
left forearm in January 1945 revealed no metallic foreign 
bodies, but did show a transverse fracture of the mid-portion 
of the navicular bone with fibrocystic degeneration at the 
fracture site.  The veteran's condition resolved during 
hospitalization and his wound was said to have healed 
spontaneously.  He was released from the hospital and 
returned to duty on January 21, 1945.  

On service discharge examination in November 1945, a shrapnel 
wound of the left wrist was noted by history.  The veteran 
complained of weakness and inability to lift heavy objects.  
Examination revealed a scar of the left wrist and weakness of 
flexion in the fingers of the left hand.  

A private medical statement, dated in August 1946, reported 
that the veteran was unable to do heavy lifting.  The 
physician noted a 1-1/4 -inch by 1/2-inch scar of the left wrist.  

A rating action in October 1946 awarded a 20 percent rating 
for injury to Muscle Groups VII and VIII with fracture of the 
left navicular bone under Diagnostic Code 5307-5308.  

On VA examination in October 1948, the veteran reported his 
left wrist hurt with heavy lifting and that it was weaker 
than his right wrist.  On examination, a 1 1/2-inch by 1/2-inch 
scar of the left wrist was noted.  X-ray study revealed the 
old healed navicular fracture.  Functional testing revealed 
good flexion and extension of the fingers on the left, good 
palmar and dorsal flexion of the left wrist and good 
pronation and supination of the left hand.  

The veteran has been in receipt of a 20 percent rating since 
1945 and this rating is protected.  He filed his current 
claim for increase in August 1998 complaining of weakness and 
constant pain.  He provided a private medical statement, 
dated in August 1998.  The physician reported that the 
veteran had been treated for cancer of the prostate, coronary 
artery disease, osteomyelitis of the left leg and residuals 
of shrapnel wound of the left wrist.  The physician noted 
weakness of the interossei, decreased extensor carpi radialis 
and decreased grip strength.  He reported there was no 
paresthesia present.  

VA outpatient treatment records from 1997-98 show no 
pertinent complaints, findings or treatment with respect to 
the left hand.  Subsequent VA medical treatment records 
extending into 2001 are also negative for pertinent left 
wrist or left hand complaints, treatment or findings, but 
show rather that his treatment was primarily for nonservice-
connected osteomyelitis and coronary artery disease.  

On VA examination in December 1998, the veteran complained of 
left wrist weakness and pain on use.  Examination of the 
hands revealed extension from 0-70 on the right and 0-50 on 
the left; flexion from 0-90 on the right and 0-55 on the 
left; ulnar deviation to 55 on the right and 0-20 on the 
left; and radial deviation 0-20 on the right and 0-15 on the 
left with grimacing between 10 and 15.  The examiner noted a 
scar on the left wrist and crepitation on circular motion.  
The carpal bones were tender to palpation with moderate 
pressure.  Grip strength was reported as 5/5 on the left 
(sic) and 2/5 on the right (sic).  There was full range of 
motion of the fingers bilaterally.  There was said to be good 
radial distribution with ulnar distribution shown as poor to 
none.  Following his examination, the examiner noted the 
severity of the veteran's osteomyelitis, but opined that the 
veteran's left wrist condition did not cause any significant 
disability.  

On VA examination in April 2000, the veteran complained of 
increased pain and weakness in his left hand.  He noted 
flare-ups especially during the winter months.  A well-
healed, nontender, 4 centimeters scar of the ventral surface 
of the left forearm was noted.  There were no adhesions and 
no tendon damage was detected.  X-ray study revealed the old 
fracture site in the left wrist and showed degenerative joint 
disease in both hands.  There was no bone, joint or nerve 
damage reported.  Muscle strength (Muscle Groups 7 and 8) in 
the left hand was reduced in flexion and extension against 
resistance.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VII (muscles arising from the internal condyle 
of the humerus) of the minor upper extremity.  A 10 percent 
evaluation is warranted for moderate injury, a 20 percent 
evaluation is warranted for moderately severe injury and the 
maximum 30 percent evaluation is warranted for severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5307.  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VIII (muscles arising mainly from the external 
condyle of the humerus) of the minor upper extremity.  A 10 
percent evaluation requires moderate injury.  The maximum 20 
percent evaluation requires either moderately severe or 
severe injury of the minor upper extremity.  38 C.F.R. § 
4.73, Diagnostic Code 5308.  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  

Evaluation of Muscle Group damage is categorized as slight, 
moderate, moderately severe and/or severe and evaluated 
accordingly under 38 C.F.R. § 4.56 as follows.  

Moderate disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  (iii)  Objective 
findings.  Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue. Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2)  

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged  infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of  wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 (3).  

Analysis

In evaluating the degree of disability in this case, the 
Board has carefully reviewed the record, with special 
attention to the service medical records, which showed that 
the veteran sustained a fracture of the navicular bone and 
severance of the ulnar artery as a result of his shrapnel 
injury in December 1944.  The veteran was hospitalized, 
recovered without complications and was returned to duty the 
following month.  When the service medical findings in 1944 
and 1945 are considered in light of the service separation 
examination and early postservice medical records, it is 
clear that the veteran sustained no more than moderate damage 
to Muscle Groups VII and VIII, the two muscle groups 
involved.  The evidentiary record supported the RO's original 
finding that the veteran sustained moderate injury to both 
muscle groups as a result of his shrapnel injury.  Under the 
provisions of 38 C.F.R. § 4.55, which was in effect at that 
time, as well as currently, the veteran's moderate 
evaluations for both muscle groups were elevated to the 
moderately severe level and a 20 percent rating was assigned 
as the combined evaluation for the two affected muscle 
groups.  

Under the cited provisions of 38 C.F.R. § 4.55, if the injury 
to each muscle group were shown to be at a moderately severe, 
rather than moderate level, then elevation to the severe 
level, with resultant assignment of a 30 percent rating, for 
the minor extremity, would be in order.  However, the 
findings on VA examinations in December 1998 and April 2000 
confirm the service and early postservice findings of only 
moderate muscle damage.  The findings on these more recent 
examinations show the continued presence of no more than 
moderate muscle injury to the involved muscle groups and fail 
to establish by competent medical evidence any significant 
increase in disability level.  

The Board also notes that while the veteran has voiced 
subjective complaints in conjunction with his claim for 
increase, a review of the pertinent outpatient treatment 
records for the appeal period shows no significant 
complaints, findings or treatment with respect to the left 
wrist or hand were recorded by treating medical personnel.  
Thus, while the Board has considered the veteran's complaints 
of increasing severity, his subjective complaints are not 
supported by either the outpatient treatment reports or 
examination findings.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

After carefully reviewing the evidence of record, the Board 
finds that the veteran's current shell fragment wound 
residuals do not meet the requirements for moderately severe 
under 38 C.F.R. § 4.56 (3) based on the extent of the 
original wound or the nature of his current symptomatology.  
Rather, the objective findings over the post-service years 
have identified the residual shell fragment wound disability 
of Muscle Groups VII and VIII as moderate in degree.  

As to other potential diagnostic codes, the Board notes that 
the veteran's wrist scar is well healed and nontender and 
does not limit the function of the wrist or hand and it has 
not been otherwise contended.  Thus, there is no basis for a 
compensable rating under the 7800 diagnostic code series used 
to evaluate scars.  There is also no nerve damage 
demonstrated by competent medical evidence that would warrant 
consideration of the disability under the 8500 diagnostic 
code series used to evaluate nerve damage.  

There is also no showing of any significant loss of motion or 
ankylosis that could support an alternative rating in excess 
of that assigned based on limitation of motion.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered 
in reaching this conclusion as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Thus, the evidence of record shows that the veteran's 
disability is best evaluated as a muscle injury resulting in 
moderate injury to Muscle Groups VII and VIII and productive 
of no more than overall moderately severe disability.  These 
findings are consistent with the currently assigned 20 
percent rating, based on moderate muscle injury to Muscle 
Groups VII and VIII and the provisions of 38 C.F.R. § 4.55.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2001).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the left forearm is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

